Citation Nr: 0619895	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than May 7, 1996 for 
the award of a 40 percent rating for a service-connected 
musculoskeletal disability (including right iliotibial band 
syndrome, right trochanteric bursitis, and fibromyalgia). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to August 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision that increased the 
rating for a service-connected musculoskeletal disability, 
now called fibromyalgia, to 40 percent, as of June 26, 2001.  
In April 2003, the RO awarded an earlier effective date of 
June 26, 2000.  The veteran testified before the Board in 
March 2005, and in June 2005, the Board awarded an even 
earlier effective date of May 7, 1996.  In the June 2005 
decision, the Board also remanded the issue of an effective 
date prior to May 7, 1996 for an award of a 40 percent rating 
for fibromyalgia.  


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
right trochanteric bursitis and right iliotibial band 
tendonitis in September 1992.

2.  Fibromyalgia was added to VA's Schedule for Rating 
Disabilities effective May 7, 1996.

3.  Prior to May 7, 1996, the veteran's service-connected 
right trochanteric bursitis was manifested by full hip 
motion.

4.  Prior to May 7, 1996, her service-connected right 
iliotibial band syndrome was manifested by full knee motion, 
albeit with some tenderness.

CONCLUSION OF LAW

The criteria for an effective date prior to May 7, 1996, for 
the award of a 40 percent disability rating for the service-
connected musculoskeletal disability (including right 
trochanteric bursitis, right iliotibial band syndrome, and 
fibromyalgia) are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.105, 3.114, 3.400, 4.71a, Diagnostic Codes 
(DCs) 5019, 5025, 5251-53, 5257, 5260-61 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in and October 2005; rating 
decisions in July 2002 and April 2003, and October 2005; a 
statement of the case in January 2003; and a supplemental 
statement of the case in May 2003.  The Board also issued a 
decision in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the appellant prior to the last 
adjudication here (a February 2006 supplemental statement of 
the case).  

Also, all relevant, identified, and available evidence has 
been obtained, including VA examinations, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to additional, unobtained, 
relevant, and available evidence.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with her claim.

Moreover, to the extent that the veteran alleges any clear 
and unmistakable error (CUE) in prior rating decisions, the 
above duties to notify and assist do not apply where CUE is 
claimed, either in Board decisions (Livesay v. Principi, 15 
Vet. App. 165 (2001)) or in RO decisions (Parker v. Principi, 
15 Vet. App. 407 (2002)).  CUE claims are not conventional 
appeals; rather, they are requests for revision of previous 
decisions.  A CUE claim is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178- 179.  Moreover, a litigant has 
the burden of establishing such error on the basis of the 
evidence then of record.  Ibid.  However, the duties to 
notify and assist apply as to the other parts of the 
veteran's appeal that do not involve CUE, and even with 
regard to all aspects of the appeal, the Board finds that VA 
has notified and assisted the veteran to the fullest extent 
possible.

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a) (West 2002).  

For VA purposes, a claim is "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2005).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Id., 3 Vet. App. 
at 200.

In this case, the veteran filed a claim for service 
connection for right trochanteric bursitis and right 
iliotibial band tendonitis in September 1992.

Effective dates for service connection based on an original 
claim are not based on the date the condition began and 
cannot be any earlier than the date of receipt of claim.  
See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA").  

While the veteran alerted VA in April 1996 that she was 
diagnosed with fibromyalgia, service connection for 
fibromyalgia could not be established on that basis at that 
time.  The following month, however, a liberalizing law was 
passed to include the diagnosis.  61 Fed. Reg. 20, 438 
(May 7, 1996) (codified at 38 C.F.R. § 4.71a, DC 5025 
(1997)).  In its June 2005 decision, the Board found clear 
and unmistakable error in a May 1997 RO decision because it 
had not considered the veteran's April 1996 claim or the 
evidence of fibromyalgia.

In this case, where compensation benefits were awarded 
pursuant to a liberalizing law, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the law.  38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2005).  
In this case, fibromyalgia was added to the VA's Schedule for 
Rating Disabilities effective May 7, 1996.  61 Fed. Reg. 20, 
438 (May 7, 1996) (codified at 38 C.F.R. § 4.71a, DC 5025 
(1997)).  Therefore, the veteran's disability rating based on 
the new diagnostic code was established and made effective 
that date.  As a matter of law, a rating based on 
fibromyalgia cannot be earlier than the effective date of the 
liberalizing law.  Therefore, based solely on the addition of 
the liberalizing law that added fibromyalgia to VA's Schedule 
for Rating Disabilities, the earliest effective date for 
service connection, let alone for any rating based on 
fibromyalgia, is May 7, 1996.  This is the precise basis of 
the Board's June 2005 decision that did in fact award May 7, 
1996, as the effective date for a 40 percent rating for 
fibromyalgia.  That aspect of the veteran's appeal has been 
resolved and is not on appeal any further.

However, the veteran continues to seek an effective date that 
is even earlier than May 7, 1996.  This is the sole aspect of 
the veteran's appeal that remains on appeal.  

On the one hand, the veteran argues that the diagnosis of 
fibromyalgia and the assigned 40 percent rating should be 
"backdated to the date of my discharge" because any disease 
that is diagnosed within one year of service is presumed to 
be caused by such service.  This argument is not helpful to 
the veteran.  

Service connection may be granted for certain diseases that 
are manifested to a compensable degree within one year after 
service.  38 C.F.R. § 3.309 (2005).  Assuming for the moment 
that fibromyalgia with its Raynaud-like symptoms could be 
deemed as qualifying as arthritis or Raynaud's disease, as 
specified in 38 C.F.R. § 3.309, nevertheless, these 
presumptions apply only to veterans with at least 90 days of 
service.  38 C.F.R. § 3.307(a)(1) (2005).  In this case, the 
appellant served only from June 29 to August 24, 1992, which 
is significantly less than the required 90 days of service.  
Therefore, these presumptions, even if they could be deemed 
to include fibromyalgia do not apply to this particular 
appellant because of the length of her service.  Moreover, 
with respect to backdating the diagnosis of fibromyalgia to 
the date after separation from service, the Board has already 
deemed the fibromyalgia diagnosis as encompassing the right 
iliotibial band syndrome and right trochanteric bursitis.  
With respect to backdating the rating for service-connected 
fibromyalgia, simply put, the criteria for a 40 percent 
rating for fibromyalgia did not exist (or technically, take 
effect) for VA purposes until May 7, 1996.  

On the other hand, the veteran argues that the 40 percent 
rating for the overall service-connected disability 
(including right iliotibial band syndrome and right 
trochanteric bursitis) should be backdated to the date after 
separation from service.  

Service connection and separate 10 percent ratings have been 
in effect for right iliotibial band syndrome (under the 
criteria of 38 C.F.R. § 4.71a, DC 5257) and for right 
trochanteric bursitis (under the criteria of 38 C.F.R. 
§ 4.71a, DC 5019) since August 25, 1992 (that is, the date 
after her separation from service).  The combined rating was 
20 percent, effective August 25, 1992.  

These ratings are based on the veteran's original application 
for service connection, which was filed in September 1992 
(that is, within several months after separation from 
service).  Unless otherwise provided, the effective date of 
an evaluation and compensation award is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  "The date entitlement arose" 
will depend on the facts of a particular case, including the 
application of relevant rating criteria.

In that regard, the Board considers whether the service-
connected disabilities would warrant a higher rating prior to 
May 7, 1996, under the diagnostic codes that originally were 
assigned to right iliotibial band syndrome (DC 5257) and 
right trochanteric bursitis (DC 5019) or under another 
diagnostic code by analogy.  See 38 C.F.R. § 4.20 (2005) 
(when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  As 
discussed below, the manifestations of her disability did not 
meet the criteria for a higher rating prior to May 1996 under 
any possibly applicable diagnostic code from VA's Schedule 
for Rating Disabilities.

Under DC 5019, bursitis is rated on limitation of motion of 
the affected part, here, the hip.  Here, DC 5251 and DC 5252 
provide ratings for limitation of extension and flexion.  For 
compensable ratings, the evidence must demonstrate extension 
limited to 5 degrees, or  flexion limited to 45 degrees or 
less.  Also, a compensable rating for thigh impairment would 
require either limitation of adduction, inability to cross 
legs or limitation of rotation, inability to toe-out the 
affected leg more than 15 degrees.  38 C.F.R. § 4.71a, DCs 
5251-53.  

The evidence of record includes measurements of the veteran's 
range of motion in September 1992 and  November 1992, by 
private orthopedic specialists.  The veteran had full range 
of motion of the hip both times.  It is noted that the 
medical evidence of record does not demonstrate limitation of 
motion until February 2002, at which time the veteran had 
normal extension in her hip, to zero degrees, but her flexion 
was limited to 85 degrees, out of a possible 125 degrees.  
Even still, this limitation does not meet the requirements 
for a minimum rating.  Thus, an earlier effective date for an 
increase based on this diagnostic code is not warranted.  

Under DC 5257, for other impairment of the knee, the evidence 
must demonstrate recurrent subluxation or instability.  The 
veteran's knee was examined on the same two private exams in 
1992.  No complaints or findings of subluxation or 
instability were noted or found.  Thus, a compensable rating 
is not warranted, and therefore, not beneficial to the 
veteran.

Other rating criteria applicable to the veteran's knee 
disability include those found in DC 5260 and DC 5261, which 
rate based on limitation of motion.  However, as above, in 
September and November 1992, as well as in September 1996, 
the veteran had full range of motion in her knee, though with 
tenderness.  It was not until February 2002 that she had 
limitation of motion, specifically flexion, measuring from 0 
to 120 degrees, out of a possible 140 degrees.  However, to 
establish a rating based on limitation of flexion, it must be 
limited to 60 degrees or less.  38 C.F.R. § 4.71a, DC 5260.  
And to establish a rating based on limitation of extension, 
it must be limited to 10 degrees or more.  38 C.F.R. § 4.71a, 
DC 5261.  The veteran's limitation measurements on the 
available evidence far exceed this. 

Thus, entitlement to a 40 percent rating for the veteran's 
service-connected disabilities prior to May 7, 1996 (that is, 
for right iliotibial band syndrome and right trochanteric 
bursitis) did not arise earlier than May 7, 1996.

The Board has also considered the veteran's possible argument 
that there was CUE in the May 1997 RO decision.  The Board 
previously found that the May 1997 RO decision was indeed 
clearly and unmistakably erroneous, but only in not having 
assigned an effective date of May 7, 1996, for fibromyalgia 
because of a failure to recognize the existence of a claim 
involving fibromyalgia and the effective date of a 
liberalizing law that added fibromyalgia to VA's Schedule for 
Rating Disabilities.  This is separate from the veteran's 
argument that the May 1997 RO decision contained CUE on an 
additional basis, that is, for an effective date earlier than 
May 7, 1996.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  But if the 
evidence establishes CUE, the prior decision will be reversed 
and amended.  38 C.F.R. § 3.105(a).

Determining whether a prior determination involves CUE 
involves a three-pronged test: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 314 (1992).

CUE is a very specific and rare kind of "error" of fact or 
law that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the veteran's argument of CUE in the RO's May 
1997 rating decision that awarded service connection and 10 
percent ratings for right iliotibial band syndrome and for 
right trochanteric bursitis from August 25, 1992, through 
May 6, 1996, and a 40 percent rating for fibromyalgia as of 
May 7, 1996, is essentially a request to reweigh the evidence 
and how the RO evaluated that evidence in May 1997.  Such a 
reweighing of the evidence does not give rise to CUE. 

Based on the foregoing, there is no basis in the record to 
grant an earlier effective date for the veteran's current 40 
percent rating.  VA's Schedule for Rating Disabilities does 
not provide a diagnostic code prior to May 7, 1996 under 
which the veteran's manifestations may be rated at a higher 
level.    

ORDER

Entitlement to an effective date earlier than May 7, 1996 for 
the award of a 40 percent rating for the service-connected 
musculoskeletal disability (including right iliotibial band 
syndrome, right trochanteric bursitis, and fibromyalgia is 
denied).



____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


